Citation Nr: 0521604	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  00-11 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Linda F. McCain, Counsel


INTRODUCTION

The appellant had active service from May 21, 1971 until June 
15, 1971.

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the appellant's request to 
reopen a previously denied claim of service connection for a 
right knee disability. 
In April 2001, the Board reopened the claim and remanded the 
issue for additional development. 

In March 2003, the Board denied the claim of entitlement to 
service connection for a right knee disability on the merits.  
The appellant appealed the March 2003 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2005 Order, the Court vacated the March 2003 Board 
decision and Remanded the matter to the Board for action 
consistent with the directives contained in a Joint Motion 
for Remand.

In June 2005, the appellant, through his representative, 
requested service connection for a left knee condition and a 
back condition, both claimed as secondary to the  right knee 
condition.  Obviously, in the absence of a service-connected 
right knee disability, a claim for service connection for 
other disabilities on a secondary basis appears to be 
premature.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  
In any event, these claims are referred to the RO for 
appropriate action.  

In July 2000, the appellant testified at a videoconference 
hearing which was chaired by a Acting Veterans Law Judge who 
is no longer with the Board.  Via a July 1, 2005 letter, the 
Board inquired as to whether the appellant wished to testify 
at another hearing.  In a letter dated July 25, 2005, the 
appellant's attorney indicated that he did not desire another 
hearing.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on his part.


REMAND

The Board has determined that further development is 
warranted.  

The appellant contends that his service medical records are 
incomplete.  Specifically, in his March 2000 VA Form 9, the 
appellant stated that following a fall from an upper bunk at 
Fort Lewis, Washington, he was taken to Madigan General 
Hospital.  On review of the appellant's service medical 
records, there is no report of the fall or treatment of his 
right knee following the fall from Madigan General Hospital 
in evidence.  Further, there is no indication that these 
records were specifically requested by the RO.

The claimed fall is at the very heart of the appellant's 
claim.  Under these circumstances, an effort should be made 
to secure the claimed service medical record.  See Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].  

This matter is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions: 

1.  VBA should make another attempt to 
secure the appellant's service medical 
records through official channels, to 
include requesting records from Madigan 
General Hospital for the period from May 
21, 1971 to June 15, 1971.  VBA should 
document in the claims folder the outcome 
of any attempt to secure the such 
records.  

2.  After the development requested above 
has been completed to the extent 
possible, and after accomplishing any 
additional development deemed to be 
necessary based on the state of the 
record at that time, VBA should again 
review the record and adjudicate the 
appellant's claim of entitlement to 
service connection for a right knee 
disability.  If the benefit sought on 
appeal remains denied, the appellant and 
his attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

